In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of the motion for judgment on the pleadings of respondent Industrial Commission of Ohio and upon determination pursuant to S.Ct.Prac.R. X(5),
IT IS ORDERED by the court that the motion for judgment on the pleadings be, and hereby is, denied.
IT IS FURTHER ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrae.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file his brief within 10 days after the filing of evidence; respondents shall file their brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 5 days after the filing of respondents’ brief.
F.E. Sweeney and O’Donnell, JJ., dissent.